Case 12-46959-mxm7 Doc 812 Filed 07/02/20                      Entered 07/02/20 13:57:22             Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

WILLIAM PAUL BIRCH,                                      §
                                                         §
          Plaintiff,                                     §
v.                                                       §     Civil Action No. 4:20-cv-00423-O
                                                         §
SELECT PORTFOLIO SERVICING,                              §
INC.,                                                    §
                                                         §
          Defendant.                                     §

    ORDER ACCEPTING THE FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        After conducting a de novo review of all relevant matters of record in this case, including

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge (ECF No.

9), filed May 28, 2020                                                             10), filed June 9, 2020, in

accordance with 28 U.S.C. § 636(b)(1), the Court determines that the Findings and Conclusions of

the Magistrate Judge are correct, and they are ACCEPTED as the Findings and Conclusions of

the Court.1

        Accordingly, it is ORDERED that the case is WITHDRAWN from United States

Magistrate Judge Hal R. Ray, Jr. and REFERRED to United States Bankruptcy Judge Mark X.



1

                                                                                    See
Following a de novo review, the Court overrules the Objections, as none of the Objections alters the
                                                                 , at a minimum,
proceeding, and, therefore, should be referred to United States Bankruptcy Judge Mark X. Mullin pursuant
t                                             Plaintiff is entitled to a trial by jury for all issues so triable and
his right to a jury trial is deemed preserved. Plaintiff in his Objections states he does not consent to the
Bankruptcy Court conducting a jury trial in this proceeding. As a result, the Bankruptcy Court may not try
any issues that are triable by a jury. The reference shall be withdrawn if and when this matter is ready for
trial. The reference shall remain with the Bankruptcy Court as to all pretrial matters, including dispositive
motions such as motions for summary judgment. The court will wait until if and when the case is ready to
go to trial before withdrawing the reference because allowing the bankruptcy court to resolve pretrial issues
and enter findings of fact and recommendations of law on dispositive issues is consistent with Congress
intent to let expert bankruptcy judges determine bankruptcy matters to the greatest extent possible.
Case 12-46959-mxm7 Doc 812 Filed 07/02/20                  Entered 07/02/20 13:57:22            Page 2 of 2




Mullin, presiding judge in Cause No. 12-46959-mxm7,                                          Miscellaneous

Order No. 33.2

        SO ORDERED this 1st day of July, 2020.




2
                                                           cases under Title 11 and any or all proceedings
arising under Title 11 or arising in or related to a case under Title 11 . . . are referred to the Bankruptcy
                                                                                                     r No. 33,
Order of Reference of Bankruptcy Cases and Proceedings Nunc Pro Tunc (N.D. Tex. Aug. 3, 1984).
